                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


JESSE AARON DAUL,

             Plaintiff,

      v.                                              Case No. 17-CV-952

CHRIS DELFOSSE, et al.,

             Defendants.


                       REPORT AND RECOMMENDATION


      Plaintiff Jesse Aaron Daul is proceeding against the defendants on claims

arising under the Eighth Amendment. On May 28, 2019, the defendants moved for

summary judgment. The defendants included with their motion a copy of Civil L.R.

56, which requires a party opposing a motion for summary judgment to file his

response materials within thirty days of service of the motion. (ECF No. 94 at 10.)

They also included a copy of Civil L.R. 7, which informs parties that the sanction for

failing to file a memorandum in opposition to a motion is sufficient cause for the court

to grant the motion. (Id. at 6.)

      Under the rules, Daul’s response materials were due on June 27, 2019. Daul

did not respond to the defendants’ motion for summary judgment, nor did he ask the

court for an extension of the deadline to respond.
      IT IS THEREFORE RECOMMENDED that the defendants’ motion for

summary judgment (ECF No. 94) be GRANTED based on Daul’s failure to oppose

the motion and based on his failure to diligently pursue his case.

      IT IS FURTHER RECOMMENDED that this case be DISMISSED and that

judgment be entered accordingly.

      Daul’s attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R. Civ.

P. 72(b)(2), which allow Daul to file written objections to the court’s recommendation

within fourteen days of service of the recommendation. Daul’s failure to timely file

objections with the district court shall result in a waiver of his right to appeal.

      Dated in Milwaukee, Wisconsin this 9th day of July, 2019.




                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                            2
